Pioneer Exploration Inc. 2700 Newport Boulevard, Suite 190 Newport Beach, California VIA EDGAR December 21, 2011 U.S. Securities and Exchange Commission treet, N.E. Washington, DC 20549-4631 Attention:Ronald E. Alper Dear Mr. Alper: Re: Pioneer Exploration Inc. (the “Company”) Form 8-K Filed:October 12, 2011 File No. 000-53784 Further to your comment letter dated November 28, 2011 and to the Company’s response letter of December 20, 2011, I confirm that the Company will file the amendments to the Form 8-K in response to your comment letter by Tuesday December 27, 2011. I trust the above to be satisfactory.If you have any questions or require anything further please give me a call. Sincerely, Pioneer Exploration Inc. Per:/s/ Angelo Scola Angelo Scola Chief Executive Officer Page - 1
